DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March, 2021 has been entered. 

Election/Restrictions
Applicants elected group IV (a method of making a peptide), specifically, peptide 9 of claim 28 using resin 2d of claim 26 without traverse in the reply filed on 1 March, 2018 and the phone call with Ben Vaughn, applicant’s representative, on 30 April, 2018.

Claims Status
Claims 1-22, 25-27, 29-40 and 42 are pending.
Claims 18, 26, and 27 have been amended.
Claims 1-17, 30-40, and 42 have been withdrawn from consideration due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-22, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the Gelacs webpage describing buserelin (https://web.archive.org/web/20080627150045/http://www.gelacs.com/generic-peptide/buserelin.htm, available 27 June, 2008) in view of Evans et al (US 7,691,968), Bernatowicz et al (J. Org. Chem. (1992) 57(8) p2497-2502), Meienhofer et al (PNAS (1971) 68(5) p1006-1009), Mergler et al (Bachem sales literature (2005)), and the sales page for 4-methoxytrityl resin from Hecheng chemistry (http://www.tjhecheng.com/index.php?m=content&c=index&a=show&catid=10&id=153, available 2007).
The Gelacs catalog page for buserelin describes a peptide with the sequence pGlu-His-Trp-Ser-Tyr-dSer(tBu)-Leu-Arg-Pro-NH-ethyl, identical with peptide 9 of claim 28.  This is used to treat advanced prostate and breast cancers by stopping production of testosterone or estrogen.

Evans et al discuss the synthesis of peptides via the attachment of a side chain to a resin (title).  This allows for the synthesis of peptide amides economically with high purity on a large scale (column 1, line 65-67).  An amino acid with a heteroatom containing side chain is attached to the resin by the side chain, and the remainder of the peptide synthesized using standard procedures (i.e. remove N-terminal protecting group, attach a protected amino acid, repeat until peptide is synthesized, cleave peptide off resin, and purify)(column 2, line 17-46).  The side chain attached to the resin is from any amino acid with a heteroatom, including ornithine (column 2, line 55).  The resin is preferably a polystyrene or acrylamide resin (column 3, line 16-20) with a trityl linker, preferably a 4-methoxytrityl linker (column 3, line 26 and 27).  Post solid phase modification of a peptide amine, such as guanidation of lysine to form homoarginine is mentioned as an alternative to a protected homoarginine (column 4, line 2-6).  Fmoc protecting strategy is mentioned (column 3, line 40).  In the examples, trifluoroacetic acid was used to separate the peptide from the resin and remove protecting groups (column 11, line 21-38).  This reference teaches that side chain attachment of an amino acid to a resin for peptide synthesis allows for the economical synthesis at high purity on commercial scale.
Bernatowicz et al discuss 1-H-pyrazole-1-carboxamidine hydrochloride as a guanylation reagent (title).  By guanylation of ornithine, the problems associated with conventionally protected arginine residues can be avoided (p2497, 1st column, 6th paragraph), and allows for preparation of various ornithine derived analogs from a single precursor (p2497, 2nd column, 1st paragraph).  Similar to Evans et al, this reference teaches bypassing a protected arginine derivative in peptide synthesis by guanylation of an amino acid with an amine side chain.
Meienhofer et al teach side chain attachment to a resin which will broaden the scope of chemical reactions that can be used (p1006, 2nd column, 1st paragraph).  Reaction of the resin with lysine derivatives, which can include additional amino acids at the C-terminus, yields resin bound material (p1006, 2nd column, 2nd paragraph), which can be used for the standard C terminus to N terminus synthesis of peptides (p1006, 2nd column, 3d paragraph).  An example is given where Boc-Lys-Gly-NH2 is attached to a resin (p1008, 1st column, 5th paragraph) followed by standard Boc protected peptide synthesis (most of p1008).  This reference teaches that a side chain attached amino acid can have additional residues C-terminal to the attachment.
th paragraph).  While either will work for the same purpose, the characteristics of each are different which sometimes renders one somewhat better for another for a specific purpose (table, p12).  This reference teaches that both Boc and Fmoc protection is useful for peptide synthesis.
The Hecheng sales literature teaches that 4-methoxy trityl resin is typically cleaved with 1-5% TFA in DCM, with 5% TIS.  As this overlaps with the conditions claimed by applicants for their cleavage reactions, it renders them obvious (MPEP 2144.05(I)).
Therefore, it would be obvious to use the side chain attachment described by Evans et al for the synthesis of the buserelin described by the Gelacs catalog page as this allows for economical synthesis of high purity material at large scale. As Meienhofer et al discuss a similar synthesis, an artisan in this field would attempt this methodology with a reasonable expectation of success.
Furthermore, it would be obvious to generate the arginine of buserelin by guanylation of ornithine, as discussed by Bernatowicz et al to avoid the issues of protected arginine residues in synthesis.  As Evans et al discusses the same reaction to make a similar residue, an artisan in this field would attempt this protocol with a reasonable expectation of success.
Evans et al and Meienhofer et al teach synthesis of a peptide by attaching a side chain of an amino acid to the resin, followed by standard peptide synthesis (deprotect N-terminus, couple amino acid to newly free amine, repeat as needed, cleave from resin with acid), with Evans et al teaching 4-methoxytrityl resin..  Meienhofer et al teach that the amino acid bound by the side chain can have an amino acid attached C-terminally to the attached residue.  Evans et al and Bernatowicz et al both teach guanylation of an amine containing side chain (ornithine or lysine).  The Hecheng sales literature renders obvious the claimed cleavage conditions, while the Gelacs catalog page provides motivation for the synthesis of buserelin.  Thus, the combination of references renders obvious claim 18, 26, and 27.
Evans et al and Mergler et al both discuss Fmoc protection, rendering obvious claims 19 and 20.
Mergler et al teach that Fmoc and Boc are essentially equivalent, so can be mixed as desired, rendering obvious claims 21 and 22.
Bernatowicz et al teaches 1H-pyrazole-1-carboxyamide for guanylation, rendering obvious claim 25.

response to applicant’s arguments:
	Applicants argue that there is no motivation to combine the references and that the references are incompatible with each other.
Applicant's arguments filed 4 March, 2021 have been fully considered but they are not persuasive.

Applicants have argued that there is no motivation to combine, but do not discuss why the motivation given in the rejection is improper or incorrect.  Without such an explanation, this argument is not persuasive.  
Applicants next argue that the references are incompatible with each other.  This argument comprises going through the references one by one and pointing out the differences between the various references.  However, there is no real argument that relates to the alleged incompatibility.  For example, applicants argue that Bernatowicz et al applies the material on resin, while they use it off resin, and argue that this is an incompatibility.  However, the entire support for the argument is a statement that it is known in the art (without citing any support) that unnamed minor changes in attachment method and resin can lead to significant changes in reactivity and utility.  This does not explain why a person of skill in the art would automatically assume the reaction of Bernatowicz et al would not work if the peptide was in solution – applicants have not pointed to any feature of the reference that suggests or implies that the reaction must be run on bead.  Indeed, the reference discusses solution phase guanylation reactions for non-peptide compounds collected by precipitation (p2501, 1st column, 4th paragraph, continues to 2nd column, 4th paragraph).  Applicants point to boilerplate that prior art guanylation reagents are less satisfactory to argue that this one is unsatisfactory, but the whole point of the reference is to show that it is satisfactory.  This is done for all the references cited, however, this is almost completely arguments that have previously been argued, and have responses on record as to why they are not persuasive.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658